18 N.Y.3d 870 (2012)
962 N.E.2d 277
938 N.Y.S.2d 852
2012 NY Slip Op 60588
In the Matter of NEW YORK STATE URBAN DEVELOPMENT CORPORATION, Doing Business as EMPIRE STATE DEVELOPMENT CORPORATION, Respondent, to Acquire in Fee Simple Certain Real Property Currently Owned by Fallsite, LLC and Known as 232 Sixth Street, City of Niagara Falls, and Others, Together with All Compensable Interests Therein Currently Owned by Fallsite, LLC, et al., and Any Other Condemnees Who Are Currently Unknown. FALLSITE, LLC, et al., Appellants.
Motion No: 2011-1205
Court of Appeals of New York.
Submitted November 21, 2011.
Decided January 10, 2012.
*871 Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution.